In order that the accused may plead to the indictment, and his identity be fixed, it is provided in Arts. 491-2-3 of our C. C. P. that after the lapse of two entire days after service of a copy of the indictment, or when same is waived, the accused shall be arraigned. Nothing in our law undertakes to say when such arraignment shall take place, save that itcan not legally take place until two entire days have passed after service of copy of the indictment, as fixed by the terms of Art. 493, supra.
From the record in this case we learn that the arraignment was had on August 17th, which was two entire days after service of a copy of the indictment upon appellant. In argument it is urged that the trial court appointed an attorney — this being a capital case — before arraignment, and it is insisted that this violated the provisions of Art. 494 Cow. C. P., wherein it is provided that when arraigned, if it appear that accused has no counsel, and is too poor to employ one, the court shall appoint one. Such appointment is an act of grace on the part of the State, and it being a matter of human experience that the longer the time allowed to prepare a case for trial, the better, — it appears not a matter for complaint but commendation, that counsel was appointed before the arraignment and was thus given longer time to get ready to properly represent the accused.
We are not able to accept the views of learned counsel for appellant that the court below has no power to make such appointment before the day of arraignment. Under many decisions the time of arraignment is held to be not so fixed by statute as that failure to arraign at once after the two days' service of a copy of the indictment, would be reversible error.
We again say that the objections to the refusal of a continuance, to the character of cross-examination of appellant's wife, and to complaints of procedure in other matters, can not be reviewed by us in the absence of bills of exception. There are no bills of exception in this record.
The motion for rehearing will be overruled.
Overruled. *Page 509